      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 1 of 23 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


INDIANA RAIL ROAD COMPANY,
ASSOCIATION OF AMERICAN RAILROADS, and
AMERICAN SHORT LINE AND REGIONAL
RAILROAD ASSOCIATION,

               Plaintiffs,                                          No. 19-cv-06466
       v.

ILLINOIS COMMERCE COMMISSION,
together with its members,                             COMPLAINT FOR DECLARATORY
CARRIE ZALEWSKI,                                          AND INJUNCTIVE RELIEF
BRIEN J. SHEAHAN,
SADZI MARTHA OLIVA,
D. ETHAN KIMBREL, and
MARIA S. BOCANEGRA,
in their official capacities,

               Defendants.



       Plaintiffs Indiana Rail Road Company (“INRD”), Association of American Railroads

(“AAR”), and American Short Line and Regional Railroad Association (“ASLRRA”) allege:

                                PRELIMINARY STATEMENT

       1.      Congress has exercised broad regulatory authority over rail transportation for well

over a century. During that time, Congress and expert federal regulatory agencies, including the

Federal Railroad Administration (“FRA”), have allowed railroads to set minimum crew sizes

through collective bargaining, rather than imposing such requirements by law.

       2.      In August 2019, Illinois enacted Public Act 101-0294 (the “Crew Size Law”),

which imposes a categorical rule requiring that all freight railroads operate in almost all

circumstances with at least two crew members. Illinois enacted the Crew Size Law three months

after FRA determined “that no regulation of train crew staffing is necessary or appropriate for

                                                 1
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 2 of 23 PageID #:1




railroad operations to be conducted safely at this time.” FRA, Train Crew Staffing, 84 Fed. Reg.

24,735, 24,735 (May 29, 2019) (emphasis added). Because it defies federal authority over

railroads, the Crew Size Law is preempted by the Federal Railroad Safety Act (“FRSA”), 49

U.S.C. § 20106, the Regional Rail Reorganization Act (“3R Act”), 45 U.S.C. § 797j, and the ICC

Termination Act (“ICCTA”), 49 U.S.C. § 10501(b), and is void and unenforceable under its own

terms.

         3.    The recent history of railroads confirms the wisdom of FRA’s expert

determination that minimum-crew-size laws are neither necessary nor appropriate. In recent

decades, technological breakthroughs have allowed railroads to gradually decrease average crew

sizes—from about five in the 1960s to just two today—while compiling an ever-improving

record of safety. Now, the nation’s railroads are poised to deliver even safer and more efficient

service.

         4.    FRA spent more than three years thoroughly considering an extensive evidentiary

record—including comments, expert reports, and submissions from Plaintiffs INRD, AAR, and

ASLRRA—and agreed not only that “existing one-person operations ‘have not yet raised serious

safety concerns’” but also that “‘it is possible that one-person crews have contributed to the

[railroads’] improving safety record.’” 84 Fed. Reg. at 24,739. And although FRA found no

reliable or conclusive evidence that requiring minimum crew sizes would provide any safety

benefit, it concluded that doing so would impose significant costs and stifle innovation.

         5.    FRA reviewed evidence from the United States and other countries demonstrating

that one-person crew operations are just as safe as multiple-person operations. INRD, for

example, has operated trains with one-person crews in Illinois for more than 20 years. Its

efficient staffing has allowed it to compete successfully with the trucking industry. And its



                                                 2
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 3 of 23 PageID #:1




commitment to safety has led to an exemplary safety record. INRD’s experience and data

confirm that one-person crews are just as safe as multiple-person crews.

       6.      Based on its thorough analysis, FRA “determined that no regulation of train crew

staffing is necessary or appropriate at this time” and announced its intent “to preempt all state

laws attempting to regulate train crew staffing in any manner.” 84 Fed. Reg. at 24,741.

       7.      Illinois disagrees with FRA’s expert assessment. The Crew Size Law declares

that “[i]t is the public policy of the State of Illinois to enhance public safety by establishing a

minimum freight train operating crew size.” Crew Size Law, § 1. To further that purported goal,

the Crew Size Law mandates that “[n]o rail carrier shall operate or cause to operate a train or

light engine used in connection with the movement of freight unless it has an operating crew

consisting of at least 2 individuals.” Crew Size Law, § 5(2)(d). When the Crew Size Law takes

effect on January 1, 2020, Defendants Illinois Commerce Commission and its members Carrie

Zalewski, Brien J. Sheahan, Sadzi Martha Oliva, D. Ethan Kimbrel, and Maria S. Bocanegra will

have power to enforce the Crew Size Law, including by imposing onerous civil penalties.

       8.      Plaintiffs seek a declaration that the Crew Size Law is preempted by FRSA, the

3R Act, and ICCTA. In addition, Plaintiffs seek a declaration that the Crew Size Law is

unenforceable by its own terms, as the Law contains a sunset provision specifying that it “shall

remain in effect until a federal law or rule encompassing the subject matter has been adopted.”

Crew Size Law, § 5(2)(d).

       9.      Plaintiffs also seek an injunction preventing Defendants from enforcing the Crew

Size Law. As explained below, the Crew Size Law cannot be squared with these federal laws or

with Congress’ extensive control over railroad operations. If not enjoined, the Crew Size Law

will cause serious and irreparable harm to Plaintiffs and their members, who will be put to the



                                                   3
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 4 of 23 PageID #:1




untenable choice of defying the Crew Size Law and subjecting themselves to criminal and civil

penalties, or complying with the Law and giving up their freedom under federal law to operate

safely and efficiently, unencumbered by minimum-crew-size requirements.

                                            PARTIES

       10.     Plaintiff Indiana Rail Road Company operates a 250-mile regional railroad in

central Illinois and central and southwest Indiana. Headquartered in Indianapolis, Indiana, INRD

provides rail-based transportation services to a diverse customer base, hauling more than 140,000

carloads of consumer, industrial, and energy products each year.

       11.     For more than two decades, INRD has operated with one-person crews where it

makes operational sense and creates efficiencies without compromising safety. Over that time,

INRD has used one-person crews and other innovative operating practices to compete effectively

with the trucking industry, capturing substantial amounts of traffic that previously moved by

trucking operations. As a result, INRD has grown from 14,000 carloads in its first full year of

operation to 146,050 carloads in 2018, and has grown from 16 employees to 135 employees in

the same time frame. INRD’s experience and internal data show that one-person crews are just

as safe as two-person crews.

       12.     Plaintiff Association of American Railroads is a nonprofit trade association whose

members include all of the Class I freight railroads (North America’s largest freight railroads),

smaller freight railroads, and passenger and commuter railroads. AAR’s members operate

approximately 83 percent of the line-haul mileage, employ 95 percent of the workers, and

account for 97 percent of the freight revenues of all railroads in the United States. AAR and its

members are committed to operating the safest, most efficient, cost-effective, and

environmentally sound freight rail transportation system in the world. AAR represents its

member railroads in proceedings before Congress, administrative agencies, and the courts in

                                                 4
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 5 of 23 PageID #:1




matters of common interest, such as the issues involved in this lawsuit. AAR members,

including INRD, operate in Illinois.

       13.     Plaintiff American Short Line and Regional Railroad Association represents more

than 500 Class II and Class III railroads in the United States, Canada, and Mexico, as well as

many suppliers and contractors to the short line and regional railroad industry. ASLRRA

provides numerous resources to its members to promote safety, including safety training,

compliance assessments, and awards to recognize those railroads that have outstanding safety

records. ASLRRA advocates for its members in Congress, administrative agencies, and courts in

matters of common interest, such as the issues involved in this lawsuit. ASLRRA members,

including INRD, operate in Illinois.

       14.     Defendants Carrie Zalewski, Brien J. Sheahan, Sadzi Martha Oliva, D. Ethan

Kimbrel, and Maria S. Bocanegra are all members of the Illinois Commerce Commission (the

“Commission”), also a named Defendant in this action. Those individuals were appointed by the

Governor and confirmed by the Illinois State Senate for five-year terms. As of January 1, 2020,

the Commission will have authority “with respect to freight train crew member size … to

conduct evidentiary hearings, make findings, and issue and enforce orders, including sanctions.”

625 Ill. Comp. Stat. 5/18c-7402(d) (effective Jan. 1, 2020).

                                JURISDICTION AND VENUE

       15.     This Court has jurisdiction of this action under 28 U.S.C. § 1331 because the case

arises under (i) the Supremacy Clause of the Constitution of the United States, Article VI, clause

2; and (ii) the laws of the United States, including FRSA, the 3R Act, ICCTA, and 42 U.S.C.

§ 1983.




                                                5
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 6 of 23 PageID #:1




        16.     The Court has supplemental jurisdiction over Plaintiffs’ state-law claim under 28

U.S.C. § 1367 because it arises from the same Illinois statute and forms part of the same case or

controversy that gives rise to Plaintiffs’ federal-law claims.

        17.     This Court may declare the legal rights and obligations of the parties in this action

under 28 U.S.C. § 2201 because this action presents an actual controversy within the Court’s

jurisdiction.

        18.     Venue is proper in this district under 28 U.S.C. § 1391(b).

        19.     AAR and ASLRRA each have associational standing to bring this suit on behalf

of their members because at least one of those members, including INRD, will be directly,

adversely, and imminently affected by the Crew Size Law and thus would have standing to sue

in their own right. If Defendants are not enjoined, AAR’s and ASLRRA’s members face the

“immediate or threatened injury” of enforcement actions. Hunt v. Wash. State Apple Adver.

Comm’n, 432 U.S. 333, 342 (1977). Furthermore, the interests that AAR and ASLRRA seek to

protect by way of this lawsuit are germane to each organization’s purpose. Finally, neither the

claims asserted nor the relief requested requires an individual member of AAR or ASLRRA to

participate in this suit.

                                              FACTS

        A.      Background

        20.     “[T]echnology has enabled a gradual reduction in the number of train

crewmembers from about five in the 1960s to two in 2014.” FRA, Train Crew Staffing, 81 Fed.

Reg. 13,918, 13,937 (Mar. 15, 2016) (notice of proposed rulemaking). Among the

“technological breakthroughs” that enabled reduced crew sizes were the advent of diesel

locomotives, which eliminated the need for firemen, and “end-of-train device[s],” which

removed the need for a caboose and “one or more crewmembers to be at the rear of a train.” Id.

                                                  6
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 7 of 23 PageID #:1




Furthermore, as “remotely controlled locomotive operations” have “become widespread over the

last 20 years,” “utilizing only a one-person crew for switching service ha[s] become

commonplace.” Id.

        21.     “[R]ailroads have achieved a continually improving safety record” over the same

time period that average crew size has been reduced. 81 Fed. Reg. at 13,919. In 2018, accident

rates had fallen 36 percent since 2000, and 77 percent since 1980. The rail employee injury rate

had fallen 48 percent since 2000, and 84 percent since 1980. And the grade crossing collision

rate was down 79 percent since 1980, and 36 percent since 2000. Recent years have been the

safest in rail history.

        22.     FRA has consistently refused to impose a minimum-crew-size requirement. See,

e.g., Denial of BLET Petition on RCO and Other Single-Person Operations (Nov. 10, 2009).

Instead, debates over crew size have been resolved through collective bargaining between

railroads and unions.

        B.      FRA Concludes That No Crew-Size Regulation Is Necessary Or Appropriate
                For Train Safety.

        23.     For more than three years, FRA carefully considered whether to establish

minimum requirements for the size of train crews before concluding “that no regulation of train

crew staffing is necessary or appropriate for railroad operations to be conducted safely at this

time.” 84 Fed. Reg. at 24,735.

        24.     FRA issued a notice of proposed rulemaking (“NPRM”) in March 2016,

proposing regulations for minimum crew size depending on the type of operations. 81 Fed. Reg.

13,918. FRA acknowledged that it could not “provide reliable or conclusive statistical data to

suggest whether one-person crew operations are generally safer or less safe than multiple-person

crew operations.” Id. at 13,919.


                                                 7
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 8 of 23 PageID #:1




       25.     FRA’s proposed regulations contemplated that one-person crew operations would

be used in a variety of situations. For example, the minimum-crew-size requirement would not

have applied to most helper service, lite locomotive, work train, or certain remote control

operations. 81 Fed. Reg. at 13,946-47. FRA also proposed an exception for small railroads,

permitting them to use one-person crew operations where train speeds did not exceed 25 mph

and at locations without heavy grades. Id. at 13,949.

       26.     Moreover, FRA did not propose to stop existing one-person operations or to

prohibit new operations. Instead, FRA proposed to review one-person operations on a case-by-

case basis and generally “plan[ned] to approve operations with less than two crewmembers

where a railroad provide[d] a thorough description of that operation, ha[d] sensibly assessed the

risks associated with implementing it, and ha[d] taken appropriate measures to mitigate or

address any risks or safety hazards that might arise from it.” Id. at 13,957.

       27.     Before issuing the NPRM, FRA tasked the Railroad Safety Advisory Committee

(“RSAC”), FRA’s federal advisory committee that has representatives from all of the agency’s

major stakeholder groups, with considering appropriate train crew size. FRA lacked “reliable or

conclusive statistical data to suggest whether one-person crew operations are safer or less safe

than multiple-person crew operations.” 84 Fed. Reg. at 24,735. FRA “hoped that RSAC would

provide useful analysis, including conclusive data addressing whether there is a safety benefit or

detriment from crew redundancy (i.e., multiple-person train crews) and a report on the costs and

benefits associated with crew redundancy.” Id. But “the RSAC Working Group was unable to

reach consensus on any recommendation or identify conclusive, statistical data to suggest

whether there is a safety benefit or detriment from crew redundancy.” Id. at 24,736. Thus, FRA

issued the NPRM to “give the broader public an opportunity to provide input on th[e] issue.” Id.



                                                 8
         Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 9 of 23 PageID #:1




          28.   FRA received nearly 1,600 comments on the NPRM and held a public hearing.

Plaintiffs INRD, AAR, and ASLRRA participated in the rulemaking by providing comments or

supporting statements. See 84 Fed. Reg. at 24,737.

          29.   The evidence FRA received demonstrated that railroads in the United States and

other nations have safely used one-person crews in a wide variety of operating contexts for many

years.

          30.   For example, FRA considered a 2015 study by the consulting firm Oliver Wyman

that concluded, based on U.S. accident data, that single-person train crew operations are just as

safe as multiple-person operations. See Oliver Wyman, Analysis of North American Freight Rail

Single-Person Crews Safety and Economics, Ex. A, FRA Docket No. FRA-2014-033-1474 (Feb.

2015), available at https://www.regulations.gov/document?D=FRA-2014-0033-1474. The study

compared aggregate statistics on relevant equipment incidents and casualty incidents for 2007

through 2013 for operators using single-person crews versus operators using multiple-person

crews. As to equipment incidents, the study found that “[w]hile the data may not conclusively

support a claim that single-person crew operations are safer than multiple-person crew operations

(given the possible existence of other influencing factors), it does appear that single-person crew

operations are at least as safe as multiple-person crew operations.” Id. at 24. As to casualty

incidents, the study likewise found that “those rail operators using single-person crews are at

least as safe as their counterparts relying on multiple-person crew[s] to operate their trains.” Id.

at 26.

          31.   FRA also considered a related study conducted by the consulting firm ICF

International that forecast accident rates for one- and two-person crews. See ICF Int’l,

Evaluation of Single Crew Risks, Ex. C, FRA Docket No. FRA-2014-033-1474 (Jan. 2015),



                                                  9
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 10 of 23 PageID #:1




available at https://www.regulations.gov/document?D=FRA-2014-0033-1474. That study found

virtually no difference in accident rates between one- and two-person operations. See id. at 1. In

fact, “[t]rain accidents due to rollaways decrease by a factor of 10 with the removal of a second

person from the cab due to fewer potential situations and additional care taken when the sole

operator leaves the cab.” Id. at 5.

       32.     And FRA reviewed evidence that one-person crews are commonly and safely

used in other nations. See 81 Fed. Reg. at 13,932 (concluding that the “evidence … indicates

that the safety records of these foreign operations are acceptable”). In fact, there is an extensive

body of safety data documenting the performance of one-person crews in Europe. These data

demonstrate that one-person operations are just as safe as two-person operations, for freight and

passenger trains alike. See Oliver Wyman, Analysis of European Railways, Ex. B, FRA Docket

No. FRA-2014-033-1474 (June 2016), available at https://www.regulations.gov/document?D=

FRA-2014-0033-1474.

       33.     After considering all of the comments and testimony, FRA found “that no

regulation of train crew staffing is necessary or appropriate at this time.” 84 Fed. Reg. at 24,737.

The agency concluded: “[D]espite studying this issue in-depth and performing extensive

outreach to industry stakeholders and the general public, FRA’s statement in the NPRM that it

‘cannot provide reliable or conclusive statistical data to suggest whether one-person crew

operations are generally safer or less safe than multiple-person crew operations’ still holds true.”

Id.

       34.     In particular, “FRA’s accident/incident safety data do[ ] not establish that one-

person operations are less safe than multi-person train crews.” 84 Fed. Reg. at 24,739 (footnote

omitted). Reviewing data from a seventeen-year period ending in 2018, FRA “could not



                                                 10
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 11 of 23 PageID #:1




determine that any of the accidents/incidents involving a one-person crew would have been

prevented by having multiple crewmembers.” Id. (emphasis added). Indeed, “existing one-

person operations ‘have not yet raised serious safety concerns’ and, in fact, ‘it is possible that

one-person crews have contributed to the [railroads’] improving safety record.’” Id.

       35.     Moreover, the comments FRA received did “not provide conclusive data

suggesting that there have been any previous accidents involving one-person crew operations

that could have been avoided by adding a second crewmember or that one-person crew

operations are less safe.” 84 Fed. Reg. at 24,740.

       36.     Although FRA’s extensive review did not suggest any safety benefits from

establishing minimum-crew-size requirements, FRA concluded that establishing those

requirements would impose significant costs. Specifically, “[a] train crew staffing rule would

unnecessarily impede the future of rail innovation and automation.” 84 Fed. Reg. at 24,740

(bold, italics and capitalization omitted). FRA explained that the Department of Transportation

(“DOT”) had “recognized that the integration of technology and automation across our

transportation system has the potential to increase productivity, facilitate freight movement,

create new kinds of jobs, and, most importantly, improve safety significantly by reducing

accidents caused by human error.” Id. “DOT’s approach to achieving safety improvements

begins with a focus on removing unnecessary barriers and issuing voluntary guidance, rather

than regulations that could stifle innovation.” Id. Establishing minimum-crew-size requirements

would have imposed “a potential barrier to automation or other technology improvements” and

could not be justified “without sufficient safety data showing the need for such a rule.” Id.

       37.     Thus, FRA decided to withdraw the NPRM, publishing a final order to that effect

on May 29, 2019. In doing so, FRA “determined that no regulation of train crew staffing is



                                                 11
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 12 of 23 PageID #:1




necessary or appropriate at this time and intend[ed] for the withdrawal to preempt all state laws

attempting to regulate train crew staffing in any manner.” 84 Fed. Reg. at 24,741.

       C.      Illinois Enacts A Law Requiring Two-Person Crews.

       38.     Just over two months later, on August 9, 2019, Governor Pritzker signed the Crew

Size Law, Public Act 101-0294, into law.

       39.     Section 1 of the Crew Size Law declares that:

       It is the public policy of the State of Illinois to enhance public safety by
       establishing a minimum freight train operating crew size to address the
       transportation of all freight, including, but not limited to, hazardous and volatile
       materials, on the railroads of Illinois. The transportation of this freight, coupled
       with substantially longer trains, creates significant health, safety, and security
       concerns for local communities. Adequate railroad operating personnel are
       critical to ensuring railroad operational safety and security and in supporting first
       responder activities in the event of a hazardous material incident, grade crossing
       incident, or mechanical failure.

       40.     Section 5 of the Crew Size Law amends the Illinois Vehicle Code to provide that

“[n]o rail carrier shall operate or cause to operate a train or light engine used in connection with

the movement of freight unless it has an operating crew consisting of at least 2 individuals.”

Crew Size Law, § 5(2)(d).

       41.     Unlike FRA’s proposed regulation, which included significant exceptions from its

two-person crew requirement for particular types of trains or trains operating under specified

conditions, permitted existing one-person crew operations to continue, and contemplated new

one-person operations with FRA approval, the Crew Size Law sets a stringent, across-the-board

ban. The Crew Size Law applies to every freight train, except for “trains operated by a hostler

service or utility employees.” Crew Size Law, § 5(2)(d).

       42.     The Crew Size Law contains a sunset provision, specifying that it “shall remain in

effect until a federal law or rule encompassing the subject matter has been adopted.” Crew Size

Law, § 5(2)(d).

                                                 12
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 13 of 23 PageID #:1




       43.     Defendants are authorized, “with respect to freight train crew member size,” to

“conduct evidentiary hearings, make findings, and issue and enforce orders, including

sanctions.” Crew Size Law, § 5(2)(d). Those sanctions can include criminal misdemeanor

penalties, daily civil penalties of up to $1,000 per violation, cease and desist orders, and

injunctions. See 625 Ill. Comp. Stat. 5/18c-1704; see also id. at 5/18c-1701 (“Each day’s

continuance of a violation shall constitute a separate violation.”).

       44.     The Crew Size Law takes effect on January 1, 2020.

       D.      INRD Safely Uses One-Person Crew Operations In Illinois.

       45.     INRD began one-person crew operations in Illinois in 1997 and continues to use

them today.

       46.     Before beginning one-person operations, INRD consulted with FRA. INRD also

studied the operations of New Zealand’s Tranz Rail, which implemented one-person crews in

1987. INRD observed Tranz Rail’s operating practices, reviewed its Alternative Train Crewing

Handbook, interviewed employees, and discussed issues of alertness and fatigue with Tranz Rail

officials. INRD also obtained information from a study performed by Tranz Rail that concluded

that the health and safety of individuals and the public were not compromised by employing one-

person operations. Finally, INRD considered suggestions and safety concerns of its own

employees and management.

       47.     INRD’s evidence and data—collected over the more than two decades it has now

been operating with one-person crews—establish that one-person crews are just as safe as two-

person crews. INRD has had only one FRA-reportable human factor incident involving a one-

person crew in 22 years of operations. From 2006 through 2013, one-person operations

accounted for 24% of INRD man-hours, but only 5.7% of non-FRA reportable human factor

incidents. Two-person crews, on the other hand, accounted for 76% of INRD man-hours, but

                                                 13
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 14 of 23 PageID #:1




accounted for 94.3% of non-FRA reportable human factor incidents during that same time

period. And the Brotherhood of Locomotive Engineers and Trainmen has agreed to their

members operating one-person trains on INRD, demonstrating that the union believes these

operations are safe.

       48.     If there were any objective or empirical evidence that operating with one-person

crews endangered the safety of INRD employees or the public, INRD would not continue one-

person operations regardless of the attendant efficiencies. But there is simply no such evidence.

To the contrary, INRD has complied a superb safety record while using one-person operations in

Indiana and Illinois.

       E.      The Crew Size Law Will Injure Plaintiffs.

       49.     INRD and all other AAR and ASLRRA members operating in Illinois must

comply with the Crew Size Law as of January 1, 2020. Failure to comply with the Crew Size

Law could result in significant penalties, while complying with the Crew Size Law will require

INRD to give up its rights under federal law and abandon its collective bargaining agreement to

operate one-person crews.

       50.     The Crew Size Law thus will present INRD and other AAR and ASLRRA

members with the Hobson’s choice of complying with the Crew Size Law or suffering the threat

of significant penalties. See, e.g., Morales v. Trans World Airlines, Inc., 504 U.S. 374, 381

(1992) (“irreparable injury” existed where states “made clear that they would seek to enforce”

law and plaintiffs faced “Hobson’s choice” of “expos[ing] themselves to potentially huge

liability” or “suffer[ing] the injury of obeying” law); Am.’s Health Ins. Plans v. Hudgens, 742

F.3d 1319, 1334 (11th Cir. 2014) (“[a]bsent an injunction, [plaintiffs] will be forced either to

incur the costs of compliance with a preempted state law or face the possibility of penalties”).



                                                 14
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 15 of 23 PageID #:1




       51.     Even before the Crew Size Law takes effect, INRD must take significant steps to

prepare to comply with the Law, including hiring and training additional crew members, and

altering shift assignments and schedules. INRD is also in mediation regarding the renegotiation

of its collective bargaining agreement, a process that is clouded by legal uncertainty surrounding

the Crew Size Law. These injuries are magnified by the lack of any minimum-crew-size

regulations in neighboring states—including Indiana, where INRD operates—meaning that

INRD must adopt different approaches for operations on either side of the Illinois state line.

       52.     Other AAR members that operate in Illinois will suffer the loss of their ability to

use one-person crews in specific operational contexts. For example, Union Pacific currently has

the ability under its labor agreements to use one-person crews to operate remote control

locomotives on the portion of its property that corresponds to the former Chicago & North

Western. Likewise, CSX currently has the flexibility to operate one-person remote control

locomotives in Illinois. These railroads will suffer the loss of these operational rights as soon as

the Crew Size Law becomes effective.

       53.     The members of AAR and ASLRRA will also suffer harm to their rights to

collectively bargain over crew size. More than 30 of the railroads open a new round of collective

bargaining on November 1, 2019, prior to the effective date of the Crew Size Law. Crew size is

a mandatory subject of bargaining, and the carriers that operate in Illinois have the right to

bargain for system-wide changes in crew size. The Crew Size Law will interfere with the

railroads’ ability to expand their rights to operate with one-person crews in Illinois through

collective bargaining.

       54.     Plaintiffs have no adequate remedy at law for these harms that they will suffer,

and therefore injunctive relief is appropriate.



                                                  15
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 16 of 23 PageID #:1




                                     CLAIMS FOR RELIEF

                                        Claim One
                      Preemption Under The Federal Railroad Safety Act

       55.     Plaintiffs incorporate all preceding paragraphs by reference.

       56.     When a state or local law conflicts with or stands as an obstacle to the objectives

of a federal law or intrudes on a field that Congress reserved for the federal government, the

Supremacy Clause of the Constitution of the United States preempts that state or local law.

       57.     The Crew Size Law is expressly preempted by FRSA, 49 U.S.C. § 20106.

       58.     In FRSA, Congress directed that “[l]aws, regulations, and orders related to

railroad safety” must be “nationally uniform to the extent practicable.” 49 U.S.C. § 20106(a)(1).

To secure national uniformity, FRSA provides that a state law is preempted when FRA, under

authority delegated from the Secretary of Transportation, “prescribes a regulation or issues an

order covering the subject matter of the State requirement.” § 20106(a)(2). A federal regulation

or order covers the subject matter of a state law when “the federal regulations substantially

subsume the subject matter of the relevant state law.” CSX Transp., Inc. v. Easterwood, 507 U.S.

658, 664-65 (1993).

       59.     In withdrawing its notice of proposed rulemaking regarding train crew size, FRA

“determined that no regulation of train crew staffing is necessary or appropriate at this time and

intend[ed] for the withdrawal to preempt all state laws attempting to regulate train crew staffing

in any manner.” 84 Fed. Reg. at 24,741. As FRA explained, a federal determination not to

regulate can “‘take[ ] on the character of a ruling that no such regulation is appropriate or

approved pursuant to the policy of the statute,’” and thus “any state law enacting such a

regulation is preempted.” Id. (quoting Ray v. Atl. Richfield Co., 435 U.S. 151, 178 (1978));

accord BNSF Ry. Co. v. Doyle, 186 F.3d 790, 801 (7th Cir. 1999) (“When the FRA examines a


                                                 16
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 17 of 23 PageID #:1




safety concern regarding an activity and affirmatively decides that no regulation is needed, this

has the effect of being an order that the activity is permitted.”).

       60.     That is precisely what FRA did with respect to minimum crew size: “After

closely examining the train crew staffing issue and conducting significant outreach to industry

and public stakeholders, FRA determined that issuing any regulation requiring a minimum

number of train crewmembers would not be justified because such a regulation is unnecessary

for a railroad operation to be conducted safely at this time.” 84 Fed. Reg. at 24,741. Thus,

FRA’s notice withdrawing its proposed regulation of train crew size “provide[d] FRA’s

determination that no regulation of train crew staffing is appropriate” and conveyed FRA’s intent

“to negatively preempt any state laws concerning that subject matter.” Id.

       61.     Because FRA “examine[d] a safety concern regarding [train crew staffing] and

affirmatively decide[d] that no regulation is needed,” its order withdrawing the NPRM “has the

effect of being an order that the activity is permitted.” Doyle, 186 F.3d at 801.

       62.     The Crew Size Law is preempted by FRSA because the Crew Size Law mandates

a minimum number of crew members, despite FRA’s determination that no regulation of train

crew staffing is necessary or appropriate. FRA’s “order covering the subject matter” of

minimum crew size leaves no room for Illinois to adopt or continue in force a law regulating

train crew staffing. 49 U.S.C. § 20106(a)(2).

                                       Claim Two
                   Preemption Under The Regional Rail Reorganization Act

       63.     Plaintiffs incorporate all preceding paragraphs by reference.

       64.     When a state or local law conflicts with or stands as an obstacle to the objectives

of a federal law or intrudes on a field that Congress reserved for the federal government, the

Supremacy Clause of the Constitution of the United States preempts that state or local law.


                                                  17
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 18 of 23 PageID #:1




          65.    The Crew Size Law conflicts with and is expressly preempted by Section 711 of

the Regional Rail Reorganization Act (“the 3R Act”), as amended by Section 1143(a) of the

Northeast Rail Service Act, 45 U.S.C. § 797j.

          66.    As amended, Section 711 of the 3R Act provides that:

          No state may adopt or continue in force any law, rule, regulation, order, or
          standard requiring the Corporation [Conrail] to employ any specified number of
          persons to perform any particular task, function, or operation, or requiring the
          Corporation to pay protective benefits to employees, and no State in the Region
          may adopt or continue in force any such law, rule, regulation, order, or standard
          with respect to any railroad in the Region.

45 U.S.C. § 797j (emphasis added).

          67.    Illinois is a “State in the Region” as defined by Section 102 of the 3R Act, see 45

U.S.C. § 702(17) & (19).

          68.    The railroads that operate in Illinois are “railroad[s] in the Region” as defined by

Section 102 of the 3R Act, see 45 U.S.C. § 702(15) & (17).

          69.    As the statutory text reflects, this express preemption provision applies to all

railroads in the specified area, not just to Conrail and its successors. See Norfolk & W. Ry. Co. v.

Pub. Utils. Comm’n of Ohio, 582 F. Supp. 1552, 1556 (Reg’l Rail Reorg. Ct. 1984) (“The

legislative goal was to give Conrail the opportunity to become profitable, but not necessarily to

disadvantage all other railroads at the same time.”).

          70.    Because the Crew Size Law specifies that “at least 2 individuals” must be used to

operate any freight train or light engine, Crew Size Law, § 5(2)(d), it is a “law” requiring a

“specified number of persons to perform any particular task, function, or operation,” 45 U.S.C.

§ 797j.

          71.    Because the Crew Size Law requires freight railroads in the Region, including

INRD, to employ a specified number of persons to operate any train or light engine, Crew Size


                                                  18
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 19 of 23 PageID #:1




Law, § 5(2)(d), it conflicts with and is preempted under the 3R Act, as amended. See, e.g.,

Norfolk & W. Ry. Co. v. Pub. Serv. Comm’n of W. Va., 858 F. Supp. 1213, 1214 (Reg’l Rail

Reorg. Ct. 1994) (West Virginia crew-size statute preempted).

                                       Claim Three
    Invalidity And Unenforceability Of The Crew Size Law Under The Sunset Provision

       72.     Plaintiffs incorporate all preceding paragraphs by reference.

       73.     By its own terms, the Crew Size Law provides that it “shall remain in effect until

a federal law or rule encompassing the subject matter has been adopted.” Crew Size Law,

§ 5(2)(d) (emphasis added).

       74.     FRA adopted a federal rule encompassing the subject matter when it determined

that “no regulation of train crew staffing is necessary or appropriate at this time.” 84 Fed. Reg.

at 24,741.

       75.     Congress adopted a federal law encompassing the subject matter when it provided

that “no State in the Region may adopt or continue in force” a law regulating minimum crew size

“with respect to any railroad in the Region.” 45 U.S.C. § 797j.

       76.     Thus, the Crew Size law is ineffective and unenforceable under its own terms.

                                        Claim Four
                          Preemption Under The ICC Termination Act

       77.     Plaintiffs incorporate all preceding paragraphs by reference.

       78.     When a state or local law conflicts with or stands as an obstacle to the objectives

of a federal law or intrudes on a field that Congress reserved for the federal government, the

Supremacy Clause of the Constitution of the United States preempts that state or local law.

       79.     The Crew Size Law conflicts with and is preempted by ICCTA, which provides

that “[t]he jurisdiction of the [Surface Transportation Board] over … transportation by rail

carriers, and the remedies provided in this part with respect to rates, classifications, rules

                                                  19
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 20 of 23 PageID #:1




(including car service, interchange, and other operating rules), practices, routes, services, and

facilities of such carriers … is exclusive.” 49 U.S.C. § 10501(b) (emphasis added).

       80.     Because ICCTA’s remedies are “exclusive,” they “preempt the remedies provided

under Federal or State law.” 49 U.S.C. § 10501(b).

       81.     “Congress’s intent in [ICCTA] to preempt state and local regulation of railroad

transportation has been recognized as broad and sweeping.” Union Pac. R.R. Co. v. Chi. Transit

Auth., 647 F.3d 675, 678 (7th Cir. 2011) (collecting cases). “Congress recognized that

continuing state regulation—of intrastate rail rates, for example—would risk the balkanization

and subversion of the Federal scheme of minimal regulation for this intrinsically interstate form

of transportation.” Iowa, Chi. & E. R.R. Corp. v. Wash. Cty., 384 F.3d 557, 559 (8th Cir. 2004).

       82.     ICCTA “preempts all state laws that may reasonably be said to have the effect of

managing or governing rail transportation, while permitting the continued application of laws

having a more remote or incidental effect on rail transportation.” Delaware v. STB, 859 F.3d 16,

18 (D.C. Cir. 2017) (emphasis added). “[S]tate or local statutes or regulations are preempted

categorically if they have the effect of managing or governing rail transportation.” Id. at 19

(emphasis added; quotation marks omitted). And even state laws “that are not categorically

preempted may still be impermissible if, as applied, they would have the effect of unreasonably

burdening or interfering with rail transportation.” Id.

       83.     The Crew Size Law conflicts with and is preempted by ICCTA because it will

manage, govern, unreasonably burden, and unreasonably interfere with rail transportation. When

the Crew Size Law takes effect, it will forbid freight railroads from operating with a single crew

member. Under the Law, it does not matter whether operating with a single crew member is just

as safe as operating with multiple crew members, whether a railroad operates with a single crew



                                                 20
     Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 21 of 23 PageID #:1




member in adjacent states, or even whether the railroad has a collective bargaining agreement

permitting single-person operations. INRD, for example, will need to alter its operations to

ensure that it adds an additional crew member when its trains cross from Indiana to Illinois. The

Crew Size Law thus imposes the balkanized system of transportation regulations that ICCTA

was designed to prevent.

                                           Claim Five
                            Declaratory Relief Under 28 U.S.C. § 2201

       84.       Plaintiffs incorporate all preceding paragraphs by reference.

       85.       This action presents an actual case or controversy between Plaintiffs and

Defendants concerning the validity and enforceability of the Crew Size Law.

       86.       Because the Crew Size Law violates FRSA, the 3R Act, as amended, and ICCTA,

Plaintiffs seek and are entitled to a declaration under 28 U.S.C. § 2201 that the Crew Size Law is

invalid and unenforceable for the reasons stated above.

       87.       Additionally, because FRA has adopted a federal rule and Congress has adopted a

federal law “encompassing the subject matter” of minimum-crew-size requirements, Crew Size

Law, § 5(2)(d), see 84 Fed. Reg. at 24,741; 45 U.S.C. § 797j, Plaintiffs seek and are entitled to a

declaration under 28 U.S.C. § 2201 that the Crew Size Law is invalid and unenforceable under

its own terms.

                                         Claim Six
        Injunctive Relief Under 42 U.S.C. § 1983 And The Court’s Equitable Powers

       88.       Plaintiffs incorporate all preceding paragraphs by reference.

       89.       Under 42 U.S.C. § 1983 and the Court’s equitable powers, Plaintiffs are entitled

to injunctive relief against Defendants, whose enforcement of the Crew Size Law against INRD,

AAR and its members, or ASLRRA and its members would conflict with and violate FRSA, the

3R Act, as amended, and ICCTA, as well as the Crew Size Law itself.

                                                  21
      Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 22 of 23 PageID #:1




          90.   INRD and the members of AAR and ASLRRA would suffer irreparable harm for

which they have no adequate remedy at law if the Crew Size Law is not enjoined.

          91.   The balance of harms and the public interest weigh heavily in favor of injunctive

relief.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs INRD, AAR, and ASLRRA respectfully request that this Court:

          A.    Declare that the Crew Size Law violates and is preempted by FRSA, the 3R Act,

                as amended, and ICCTA;

          B.    Declare that the Crew Size Law is invalid and unenforceable under its own sunset

                provision;

          C.    Preliminarily and permanently enjoin Defendants, as well as their officers, agents,

                servants, employees, and attorneys, and those persons in concert or participation

                with them, from taking any action to enforce the Crew Size Law against INRD,

                AAR or its members, or ASLRRA or its members;

          D.    Award INRD, AAR, and ASLRRA their reasonable costs and attorney’s fees

                under 42 U.S.C. § 1988; and

          E.    Grant INRD, AAR, and ASLRRA any other relief this Court deems just and

                proper.




                                                22
    Case: 1:19-cv-06466 Document #: 1 Filed: 09/30/19 Page 23 of 23 PageID #:1




Dated: September 30, 2019

                                        Respectfully submitted,

                                        /s/ Thomas H. Dupree Jr.
Daniel J. Mohan                         Thomas H. Dupree Jr.
Sean M. Sullivan                        Jacob T. Spencer
DALEY MOHAN GROBLE, P.C.                GIBSON, DUNN & CRUTCHER LLP
55 West Monroe, Ste. 1600               1050 Connecticut Avenue, NW
Chicago, IL 60603                       Washington, DC 20036
(312) 422-0786                          (202) 955-8500
mohan@daleymohan.com                    tdupree@gibsondunn.com

                                        Kathryn D. Kirmayer
                                        Sarah Yurasko
                                        ASSOCIATION OF AMERICAN RAILROADS
                                        425 Third Street, SW, Suite 1000
                                        Washington, DC 20024
                                        (202) 639-2508

                     Attorneys for Plaintiffs INRD, AAR, and ASLRRA




                                          23
